Citation Nr: 1613023	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  11-10 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a respiratory disorder, to include asthma.

2.  Entitlement to service connection for asthma.  

3.  Entitlement to service connection for fibromyalgia.  

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

5.  Entitlement to a rating in excess of 40 percent for a lumbar spine disability.  

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1990 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which declined to reopen the claim of service connection for a respiratory disorder, to include asthma; denied claims of service connection for fibromyalgia and PTSD; increased the disability rating for a lumbar spine disability, from 10 percent to 40 percent, effective June 24, 2008; and denied a claim for a TDIU.  The claims file was subsequently transferred to the RO in Seattle, Washington.    

Following the August 2009 rating decision, the Veteran originally also filed an August 2010 notice of disagreement with the issues of entitlement to service connection for chronic pulmonary condition, chronic fatigue syndrome, peripheral neuropathy of the bilateral lower extremities, a neck disability, residuals of chemical and biohazard exposure, bilateral knee disability, bilateral ankle disability, skin disorder, bilateral hand disability, bilateral hip disability, mental disorder, heart disorder, headaches, arm disability, and residuals of left tibia/fibula stress fractures.  Although the Veteran was furnished a February 2011 statement of the case with respect to these issues, she did not timely perfect an appeal regarding these issues.  Therefore, these issues are not before the Board at this time.  

The RO has resolved the appeal for the issue of entitlement to service connection for a leg disability, to include as secondary to service-connected lumbar spine disability.  In an April 2015 rating decision, the RO awarded entitlement to service connection for right lower extremity radiculopathy of the femoral nerve, left lower extremity radiculopathy of the femoral nerve, right lower extremity radiculopathy of the sciatic nerve, and left lower extremity radiculopathy of the sciatic nerve.  Thus, as the grants of service connection represent full grants of the benefits sought on appeal, these issues are no longer before the Board.    

Regarding the asthma claim, the RO has treated this issue as a claim for service connection, and the Board also framed this issue as a claim for service connection during the December 2015 hearing.  However, upon closer review, the Veteran originally filed a claim for service connection for a respiratory disorder in August 1993, which was denied in an April 1994 rating decision that became final.  Accordingly, the Board has recharacterized the claim for asthma as a claim to reopen.  Given that the Veteran's claim for asthma is being reopened and granted, as explained further below, the Board finds that the Veteran is not prejudiced by such reframing of the issue. 

The Board notes that when the Veteran filed her claims in June 2008 in the instant appeal, she was represented by Oregon Department of Veterans' Affairs, but this representation was revoked in June 2009, when the Veteran submitted a VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," designating Veterans of Foreign Wars as her representative.  Most recently, the Veteran submitted a VA Form 21-22 in April 2011, in which she designated Disabled American Veterans as her representative.  The Board accepts and recognizes the change in representation. 

In December 2015, the Veteran testified before the undersigned Veterans Law Judge at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

In December 2015, the Veteran submitted additional evidence in the form of additional private medical records.  However, she waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2015).
  
The issue(s) of entitlement to service connection for fibromyalgia and PTSD, entitlement to an increased rating for a lumbar spine disability, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a respiratory disorder, to include asthma, was denied in an April 1994 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period. 

2.  Evidence received since the final April 1994 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a respiratory disorder, to include asthma.

3.  Resolving any doubt in favor of the Veteran, her current asthma is related to active service.  
CONCLUSIONS OF LAW

1.  The April 1994 rating decision that denied service connection for a respiratory disorder, to include asthma, is final.  38 U.S.C. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  Evidence received since the final April 1994 rating decision is new and material; the criteria to reopen the claim for service connection for a respiratory disorder, to include asthma, have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a) (2015).

3.  The criteria for service connection for asthma have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The United States Court of Appeals for Veterans Claims (Court) held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  

In August 1993, the Veteran filed a claim to establish service connection for, inter alia, a pulmonary disorder.  The Veteran's claim was denied in an April 1994 rating decision, on the basis that there was no evidence of a chronic pulmonary disorder.  Although the Veteran was notified of this rating decision and her appellate rights, she did not perfect an appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the April 1994 rating decision became final.  38 U.S.C. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

In June 2008, the Veteran filed a petition to reopen her claim for service connection for a respiratory disorder, to include asthma.  An August 2009 rating decision declined to reopen the Veteran's claim.  

Although the AOJ declined to reopen the previously denied claim, the Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Evidence received since the last final April 1994 rating decision includes VA and private treatment records, a July 2009 VA examination report and opinion, hearing testimony, and lay statements from the Veteran's friends and family.  All the evidence is new, in that it was not previously of record at the time of the April 1994 rating decision.  Furthermore, the evidence is material because it reflects a current diagnosis of asthma that is related to the Veteran's period of service.  As this evidence goes to the previously unestablished elements for service connection, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claim of entitlement to service connection for a respiratory disorder, to include asthma, is reopened.

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).  

The Veteran claims that her current asthma is related to her period of active service, including in-service exposure to cleaners/inhalants and environmental pollutants.

VA and private treatment records indicate that the Veteran has a current diagnosis of asthma.  Accordingly, the first Shedden element is met.  

With regard to an in-service incurrence, the Veteran's DD Form 214 indicates that her occupational specialty was that of motor transport.  The Veteran reported that during service, she had been assigned to service desert campaign trucks and other vehicles that had returned from the campaigns in Iraq.  She asserted that these vehicles contained extremely dusty air filters and that she had breathed in copious amounts of dust.  She indicated that she had not worn any protection against the dust.  The Veteran also maintained that she had been exposed to CARC paint, a radar deflection/camouflage paint that she had used on 4 vehicles.  Service treatment records reveal that the Veteran was treated for respiratory complaints with notations of rule out upper respiratory infection in February 1991; cough and rule out exercise-induced reactive airway disease v. allergy in October 1991; difficulty breathing in November 1991, December 1991, and January 1992; and coughing/wheezing in March 1992.  The Veteran is competent to report events or symptoms she experienced.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events capable of lay observation).  The Board finds the Veteran's assertions are consistent with the circumstances of her service.  Thus, the second Shedden element is met.  

The final element is nexus evidence between the Veteran's current asthma and her in-service exposure to dust and chemicals.  In a July 2012 VA medical report, the physician found that the Veteran had a history of asthma with the onset after being exposed to excessive dust during service and also the risk of CARC paint exposure, which may have induced her asthmatic symptoms.  Additionally, in a December 2015 private medical report, the Veteran was diagnosed with moderate persistent asthma without complication.  The medical professional opined that the Veteran's respiratory problems were quite likely to have been caused by chemical/environmental exposure in the Army.  She asserted that the respiratory problems decreased the Veteran's ability to function.  The Board notes that there are no contrary competent medical opinions of record.      

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current asthma is related to her active service.  As noted above, the Veteran currently has asthma and had exposure to chemical and environmental toxins during service.  Moreover, there are two medical opinions of record which show that the Veteran's asthma is related to her in-service exposure to dust and chemical vapors.  The medical opinions, in addition to the other aforementioned evidence of record, meet the nexus criteria outlined in 38 C.F.R. § 3.303(d) (2015) as they indicate that the Veteran's asthma is at least as likely as not related to her in-service exposure to environmental and chemical toxins.

Thus, resolving all reasonable doubt in favor of the Veteran, service connection for asthma is warranted.  38 C.F.R. § 3.102 (2015).  See also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence having been received; the claim of entitlement to service connection for a respiratory disorder, to include asthma, is reopened.

Entitlement to service connection for asthma is granted.


REMAND

The Board's review of the record indicates that a remand is necessary to allow for further development of the record.  

Initially, the Board finds that there may be outstanding pertinent private medical records.  During her December 2015 video conference hearing, the Veteran reported that her primary care was at a local clinic located in Dallas, Oregon.  A review of the record reveals that medical records from this clinic have not been associated with the claims file.  While any treatment records from this clinic may not be relevant to the pending appeals, without reviewing the outstanding records the Board cannot exclude the possibility that they contain information relevant to the pending appeals.  Accordingly, on remand all outstanding private treatment records must be obtained and associated with the record.  

Additionally, with regard to the Veteran's claim for fibromyalgia, the Board finds that a VA examination is warranted.  Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, VA and private medical records indicate that the Veteran has a current diagnosis of fibromyalgia.  The Veteran also reported that since she had been exposed to environmental and chemical toxins in service, she had experienced pain, stiffness, and swelling in her limbs and joints.  The Board notes that the Veteran is competent to report the nature and onset of her fibromyalgia symptoms.  In light of the Veteran's assertion of ongoing pain since service and her current fibromyalgia diagnosis, the Board finds that a VA examination is warranted to assess the nature and etiology of the Veteran's fibromyalgia.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4) (2015). 

With respect to the Veteran's claim for PTSD, the Veteran asserted that she had endured sexual harassment and sexual assault during her period of service.  Specifically, she reported that the harassment occurred between August 1991 to September 1991 at Fort Bragg, North Carolina, and that the sexual assault had occurred in June 1992 when she was stationed in Germany.  She maintained that she had been raped by 3 men in her unit, and that when she reported it to her squad sergeant, he had advised her to drop it because she would only be accused of adultery if she pressed charges.  In an August 2012 VA neuropsychology note, the Veteran acknowledged that she had experienced military sexual trauma and had experienced PTSD symptoms in the past.  After examination, the Veteran was not found to be experiencing symptoms consistent with clinically significant PTSD, depression, or anxiety.  However, it was possible that her symptoms were in the subclinical range or she was minimizing symptoms.  The Veteran testified at her December 2015 Board hearing that at her VA neuropsychology examination, she had avoided talking about what had happened to her in service because she did not want to deal with it.  In light of the Veteran's previous avoidance of discussion of the in-service personal assault and the evidence suggesting that she had been minimizing psychiatric symptoms, the Board finds that a VA examination is warranted to assess the nature and etiology of the Veteran's psychiatric disorder.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4) (2015).  The Board also finds that on remand, additional development is warranted to corroborate the Veteran's reported in-service personal assault.    

Regarding the lumbar spine disability, the Board finds that a remand to afford the Veteran another VA examination is necessary.  Although the January 2015 VA spine examiner noted that the Veteran had neurological impairment in the form of occasional urine incontinence for which the Veteran had to stay near the bathroom, the examiner did not address the frequency of the Veteran's incontinence, as would be necessary for rating purposes.  The duty to assist includes conducting a thorough and comprehensive medical examination.  Baker v. Derwinski, 2 Vet. App. 315 (1992).  In light of deficiencies in the January 2015 VA examination, the Board finds that a remand to provide the Veteran a thorough and contemporaneous VA genitourinary examination is warranted.

Finally, with respect to the TDIU, the Board notes that the Federal Circuit recently held that VA is not always required to get a single examination that considers the combined effects of the Veteran's service-connected disabilities in all TDIU claims.  See Geib v. Shinseki, 733 F.3d. 1350 (Fed. Cir. 2013).  However, in light of the potential severity of the urinary incontinence associated with the Veteran's service-connected lumbar spine disability and the grant of service connection for asthma in the Board's decision herein, the record is insufficient to evaluate the combined effect of the Veteran's service-connected disabilities without such an opinion.  Accordingly, the Board finds that on remand, a VA examination by a vocational specialist is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Enact the Board's decision herein and assign an effective date and disability rating for asthma.  

2.  Provide the Veteran with VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any treatment for any medical condition on appeal, to include treatment at a local clinic located in Dallas, Oregon.  If a release is obtained, make reasonable efforts to obtain all identified records.  Two (2) attempts must be made to obtain any private records identified, unless the first attempt demonstrates that a second attempt would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, (4) that if the records are later obtained, the claim may be readjudicated.

3.  Schedule the Veteran for a VA examination to determine the nature, extent, and etiology of any fibromyalgia.  The examiner should opine as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed fibromyalgia began in service, was caused by service, or is otherwise related to service.

The examiner should note that the Veteran's reports of in-service exposure to environmental and chemical toxins has been found to be consistent with her circumstances of service.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

A complete rationale must be provided for any opinion offered.

4.  The AOJ should take all appropriate steps to verify the Veteran's claimed stressor, to include those pertaining to her reports of personal assault in accordance with 38 C.F.R. § 3.304 (f)(5).  The RO should also forward a copy of the Veteran's military personnel records, together with the stressor information, to the Joint Services Records Research Center (JSRRC).  Ask the JSRRC to provide any additional information available regarding the Veteran's stressors.

The Veteran should also be invited to submit any supporting evidence, including lay evidence from fellow service members who witnessed the Veteran's stated stressors.  All actions to verify the alleged stressors should be fully documented in the claims file.  If the information provided by the Veteran lacks sufficient specificity to be verified, the AOJ should make a formal finding to that effect.

5.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to the examiner in conjunction with the examination.  
a.  Identify all applicable psychiatric diagnoses. 

In so opining, the examiner should reconcile his or her findings with the diagnoses of record.

b.  The examiner should opine as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any diagnosed psychiatric disability is related to a disease or injury incurred during service, to include the Veteran's assertion that she experienced sexual discrimination and sexual assault.

c.  If any of the Veteran's stressors of an in-service assault are verified and the Veteran is diagnosed with PTSD, opine whether the stressor is adequate to support a diagnosis of PTSD and, if so, whether the Veteran's symptoms are related to the claimed stressors.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale must be provided for any opinion offered.

6.  Schedule the Veteran for an appropriate VA examination to determine the current severity of the urinary incontinence associated with her service-connected lumbar spine disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated special diagnostic tests and neurological testing that are deemed necessary for an accurate assessment in accordance with the rating criteria must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.

The examiner should determine the urinary frequency associated with the Veteran's urinary incontinence, and indicate the level of impairment in accordance with VA rating criteria.

The examiner should provide a complete rationale for any opinions offered.

7.  Thereafter, the Veteran should be scheduled for a VA evaluation by a vocational specialist to address the functional effects that the Veteran's service-connected disabilities have (alone or in combination) on her ability to secure or follow a substantially gainful occupation. 

When addressing the functional effects, the examiner should consider the Veteran's level of education, special training, and previous work experience but must not consider the Veteran's age or any nonservice-connected disabilities.

8.  Finally, after conducting any other necessary development, readjudicate the claims.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period to respond.  Then, if warranted, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


